Citation Nr: 1536848	
Decision Date: 08/28/15    Archive Date: 09/04/15

DOCKET NO.  11-15 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to Department of Veterans Affairs (VA) nonservice-connected burial benefits.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel



INTRODUCTION

The Veteran served on active duty from June 1943 to January 1946.  He died in December 2006, and the appellant is his daughter.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 administrative decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

In her May 2011 substantive appeal, the appellant requested a videoconference hearing before the Board.  She did not appear for such hearing scheduled in July 2015.  

Throughout the Veteran's VA record his name is spelled in alternate ways: one iteration being with an "s" at the end of the name and the other without the "s."  For example, the Veteran's DD Form 214 (military separation document) reflects the name with an "s" at the end, as do many VA records.  However, the Veteran and the appellant have consistently spelled the name without an "s" at the end.  In any case, all other identifying data contained in the record matches, and the Veteran to whom this appeal refers is one and the same individual.     


FINDINGS OF FACT

1.  The Veteran died in December 2006 due to nonservice-connected causes and was buried soon thereafter in a national cemetery; at the time of his death, he was receiving VA pension benefits.
 
2.  In February 2007, the appellant, the Veteran's daughter, filed an application for burial benefits in February 2007 for the nonservice-connected death; evidence was received by August 2008 to show she paid for the Veteran's funeral and burial expenses, in part out of proceeds of a life insurance policy of the Veteran of which she was the beneficiary.  


CONCLUSION OF LAW

The criteria for entitlement to nonservice-connected burial benefits are met.  38 U.S.C.A. §  2302 (West 2014); 38 C.F.R. § 3.1600 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  As the Board's decision is favorable to the appellant, no further action is required to comply with the VCAA.  

Merits of the Claim for Burial Benefits

A burial allowance is payable under certain circumstances to cover the burial and funeral expenses of a veteran and the expense of transporting the body to the place of burial.  38 U.S.C.A. § 2302; 38 C.F.R. § 3.1600.  If a veteran dies as a result of a service-connected disability or disabilities, certain amounts as authorized may be paid toward the Veteran's funeral and burial expenses including the cost of transporting the body to the place of burial.  38 C.F.R. § 3.1600(a).

If a veteran's death is not a result of service-connected disability or disabilities, entitlement to payment of benefits toward the Veteran's funeral and burial expenses including the cost of transporting the body to the place of burial is subject to the following conditions:  (1) at the time of death, the Veteran was receiving pension or compensation (or but for the receipt of military retirement pay would have been in receipt of compensation); or (2) the Veteran had an original or reopened claim for either benefit pending at the time of the Veteran's death, and (i) in the case of an original claim there is sufficient evidence of record to have supported an award of compensation or pension effective prior to the date of the Veteran's death, or (ii) in the case of a reopened claim, there is sufficient prima facie evidence of record on the date of the veteran's death to indicate that the deceased would have been entitled to compensation or pension prior to the date of death; or (3) the deceased was a veteran of any war or was discharged or released from active military, naval, or air service for a disability incurred or aggravated in line of duty, and the body of the deceased is being held by a State (or a political subdivision of a State) and the Secretary determines, (i) that there is no next of kin or other person claiming the body of the deceased veteran, and (ii) that there are not available sufficient resources in the Veteran's estate to cover burial and funeral expenses; and (4) the applicable further provisions of this section and §§ 3.1601 through 3.1610.  38 C.F.R. §  3.1600(b); 38 U.S.C.A. § 2302(a).

Claims for reimbursement or direct payment of burial and funeral expenses under 38 C.F.R. § 3.1600(b) must be received by VA within two years after the permanent burial or cremation of the body.  Where the burial allowance was not payable at the death of the Veteran because of the nature of his or her discharge from service, but after his or her death the discharge has been corrected by competent authority so as to reflect a discharge under conditions other than dishonorable, a claim may be filed within two years from the date of correction of the discharge.  This time limit does not apply to claims for service-connected burial allowance under 38 C.F.R. § 3.1600(a) (claims for service-connected death and burial allowance) or for the cost of transporting a veteran's body to the place of burial under 38 C.F.R. § 3.1600(c) or § 3.1600(g).  38 C.F.R. § 3.1601.

Service records show that the Veteran had honorable active duty service from June 1943 to January 1946.  His death certificate shows that he died in December 2006, with an immediate cause of death of severe metabolic abnormalities due to or as a consequence of acute renal failure; a significant condition contributing to death but not resulting in the underlying cause is chronic renal insufficiency.  He was buried in a national cemetery in Texas later that month.  At the time of his death, service connection had not been established for any disability, nor had a claim for the cause of the Veteran's death been filed.  Rather, the Veteran was receiving nonservice-connected pension benefits when he died.  Thus, the Board finds that basic eligibility for nonservice-connected burial benefits is established.  

The determinative issue in this case, however, involves whether the appellant's application for burial benefits, accompanied by all necessary evidence to establish the claim, was received within the two-year time period allotted for filing a claim for burial benefits.  See 38 C.F.R. § 3.1601(a).  The RO denied the appellant's claim in July 2010 on the basis that her claim had been filed beyond the statutory period, which was two years from the date of death of the Veteran.  A plot allowance was also denied on the same basis, although it is noted that the appellant has not claimed a plot allowance.  (Even if she had filed such a claim, she would be ineligible for a plot allowance, pursuant to 38 C.F.R. § 3.1600(f), because the Veteran was buried in a national cemetery.)  The appellant argues that she had submitted the necessary paperwork showing she had paid for the Veteran's funeral and burial expenses out of her funds within the time allotted, namely $2,500 cash initially with the remaining balance of $1,675 paid by check not long afterwards once the matter of the designated beneficiary of the Veteran's life insurance policy was resolved.  

The facts in this case are as follows.  The appellant filed an application for burial benefits in February 2007.  She stated that the total expense of burial, funeral, and transportation was $4,672, and that her funds were used to cover the expense.  She also submitted a copy of a partial funeral purchase agreement with the funeral home, MeadowLawn, as well as a receipt from MeadowLawn, indicating that with check #101in the amount of $1,600, the appellant had paid in full the burial and funeral expenses.  In September 2007, a complete funeral purchase agreement was received, showing that the appellant paid $2,500 cash to the funeral home in December 2006 and that the remaining balance was paid from a life insurance policy from McKesson Corporation.  In October 2007, the RO called the funeral home to determine the beneficiary of the insurance policy that paid the remaining balance, but received conflicting evidence about who the beneficiary was (a call to the insurance company also yielded no definitive answer).  

In October 2007, the RO sent her a letter, requesting additional evidence in the form of documentation to show she was the designated beneficiary of the Veteran's life insurance policy (which partially paid the burial expense).  Therefore, in late October 2007, the appellant submitted a letter, dated in May 2000, from McKesson Corp. to the Veteran, confirming that he had elected the appellant as the beneficiary of his policy.  In a November 2007 letter, the RO denied her claim because it found she had not filed the requested evidence; it stated that the letter she furnished was dated years before the Veteran died and that conflicting information was received from the funeral home as to the beneficiary at the time of the Veteran's death.  The RO asked that she submit a letter from McKesson, noting that she was the designated beneficiary at the time of the Veteran's death.  Later in November 2007, she submitted a letter explaining that she was made a beneficiary after her mother (the Veteran's first wife) died in the 1980s.  She stated that after the Veteran's death, she received a checkbook from Aetna (the insurance company that ultimately paid out the proceeds).  She submitted a copy of the Aetna Benefits Checkbook Account explanation of program terms, and a copy of a check (#101) from that checkbook, dated in January 2007 and written out to the funeral home in the amount of $1,600 for burial expenses of the Veteran.  

In a July 2008 letter, the RO again denied her claim because it found that the evidence she submitted was still insufficient to establish entitlement to the burial benefits she sought.  The RO asked that she submit evidence to show that she was the beneficiary of the Veteran's life insurance policy at the time of his death.  The RO stated that the Aetna Benefits Checkbook Account number was not reflected on the insurance company policy in the name of the Veteran.  In August 2008, the appellant submitted additional documents; among them was a life insurance statement, certified by Aetna in late July 2008, showing that the appellant was the sole beneficiary of the Veteran's life insurance policy.  The RO did not consider this additional evidence.

In June 2010, the appellant submitted a statement, inquiring as to the status of her burial benefits claim filed in February 2007.  The RO denied her claim by letter in July 2010, stating that her claim for benefits was received beyond the statutory limit, and that she had twice been notified (in November 2007 and July 2008) of the evidence necessary to establish her claim.  

Claims for burial allowance may be made by the funeral director, if the entire bill or any balance remains unpaid; by the individual whose personal funds were used to pay burial, funeral, and transportation expenses; or by the executor or administrator of the estate of the Veteran or the estate of the person who paid the expenses of the Veteran's burial or provided such service.  38 C.F.R. § 3.1601(a)(1).  Moreover, in addition to submission of the proper claim form, the claimant is required to submit, among other evidence, receipted bills showing who made the payment and showing receipt of payment by a person acting for the funeral director or cemetery owner; and waivers from all other potential distributees, in the circumstances where expenses in connection with a veteran's burial were paid from funds of the Veteran's estate or another deceased person's estate and the identity and right of all persons to share in that estate have been established.  38 C.F.R. § 3.1601(b).

After a careful review of the record, the Board finds that the appellant has furnished the necessary evidence to show she made payment out of her personal funds to pay for the Veteran's burial, funeral, and transportation expenses, and that she submitted such evidence within the time period allotted for filing a burial benefits claim.  
In connection with her February 2007 application, the appellant indicated that she paid for the funeral and burial expenses out of her funds, with an initial $2,500 cash payment, followed by the remaining balance of $1,600 out of the proceeds of the Veteran's life insurance policy of which she was the sole beneficiary.  She provided an invoice from the funeral home as well as receipts of her payments.  The funeral home invoice indicated that the remaining balance was paid from the insurance policy, and the principal issue was whether the appellant was the beneficiary of the Veteran's life insurance policy at the time of his death.  The appellant responded to each of the RO's requests for additional evidence to substantiate her claim.  Unfortunately, the RO did not recognize in its review of the file that in August 2008, within two years of the Veteran's death, she submitted the necessary verification from the insurance company that she was indeed the beneficiary of the Veteran's life insurance policy, as was requested by the RO in July 2008.  In short, the evidence shows that out of her funds the appellant paid the Veteran's funeral and burial expenses.  

In light of the above discussion, the Board concludes that the appellant has met the criteria for burial benefits under 38 C.F.R. § 3.1600(b). 


ORDER

The appeal seeking 	VA nonservice-connected burial benefits is granted.  


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


